Per Curiam: Petition is filed in this case entitled “a petition for rehearing and motion.” It is, in fact, a motion to re-tax costs, the purpose being to have this court allow an attorney’s fee to counsel for appellant in this court and also to allow certain expenses incurred in prosecuting the appeal. It is stated in the petition that a sum named is a reasonable attorney’s fee for the services rendered in this court, and that a certain amount was paid out, by way of expenses, in attending upon this court pending the appeal. An attempt is thus made to raise an issue between the parties as to the allowance of attorney’s fees and expenses incurred in this court, the determination of which would require us to assume jurisdiction in a matter in the nature of an original action. We have original jurisdiction only in cases relating to revenue, mandamus and habeas corpus. In all other cases the jurisdiction is only appellate. One of the cross-errors assigned on the appeal was that the circuit court erred in allowing attorney’s fees for complainant’s solicitors, to be paid out of the estate. We considered that assignment of error and held the case presented was one in which such fees could be properly allowed, but we clearly have no jurisdiction to determine or pass upon the reasonableness of attorney’s fees not adjudicated upon by the court below. If the petitioner, or party making this motion, could come into this court and urge a claim for reasonable attorney’s fee, the other party would clearly have a right to contest that claim, and we would be compelled to try and determine the issue thus presented. This it will not be seriously claimed we can or should do. No complaint in the petition is made of our judgment of affirmance nor of the opinion filed in the case. No grounds whatever are shown for a rehearing. This petition and motion are clearly without authority of law, and are denied. denied.